DETAILED ACTION
	In RCE filed on 01/11/2021 Claims 12- 15, 19, and 23- 27 are pending. Claims 12, 19, and 25 are currently amended. Claims 26- 27 are newly added. Claims 1- 11, 16- 18, and 20- 22 are canceled. Claims 12- 15, 19, and 23- 27 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Status of Previous Issues
Claim interpretation is updated in view of Applicant’s amendments.
Rejection of claims 19 and 24 under 35 USC §102(a)(1) is withdrawn in view of Applicant’s amendments. There are new grounds of rejection.
Rejection of claims 12- 15, 23, and 25 under 35 USC §103 is withdrawn in view of Applicant’s amendments. There are new grounds of rejection.

Claim Interpretation
or or”.
	The term “means of sensors” in claims 12, 19, and 25 includes the term “means” however, this term is not interpreted under 35 USC §112(f) because this term does not meet the 3-prong analysis. Particularly, the term “means” is not modified by functional language. Thus, this term is not interpreted under 35 USC §112(f).
	The term “is/are” in Claim 12 is interpreted as “is or are”.
	The term “temperature sensor/pressure sensor” in Claims 13- 14 is interpreted as “temperature sensor or pressure sensor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 24, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6514440 (“Kazmer”).
Regarding claim 19, Kazmer teaches a method for regulating the filling of the at least one cavity in an injection molding machine (Col. 5 lines 31- 67, Col. 11 lines 22- 36, Col. 12 line 55- Col. 13 line 38 teach sensing a pressure in a manifold bore 19 downstream of pin head 43 and adjusting a pin valve using an actuator 49 in order to mirror a target pressure), 
wherein a melt is introduced into the cavity through an injection opening (Col. 4 lines 19- 26 teach melt being injected out of nozzles 21, 23 into cavity 5), wherein width of the injection opening can be altered and set or fixed in a position between a closed position and a Col. 4 line 55- Col. 5 line 5 teach the valve pin being able to assume an open position at the beginning of the cycle, a closed position at the end of the cycle, and an intermediate positions to decrease or increase flow rate of the melt during the cycle), comprising the steps of:
Charging the cavity, monitoring entry of the melt into the cavity by means of sensors (Col. 21 lines 2- 23 and Fig. 30 teach a pressure transducer 217 configured to monitor the pressure inside the cavity. Thus, the entry of the melt is indirectly monitored via the pressure transducer 217 in Fig. 30), and
Altering the width of the opening in order to regulate filling to follow a profile by regulating the width of the injection opening during an injection-molding cycle and maintaining the plastic melt at the injection opening at a sufficient pressure (Col. 5 lines 31- 67, Col. 11 lines 22- 36, Col. 12 line 55- Col. 13 line 38 teach sensing a pressure via a pressure transducer and adjusting a pin valve using an actuator 49 in order to mirror a target pressure and in this way a programmed target pressure for an injection cycle for a programmed part for each gate can is followed. Thus, during this controlling process, the pressure is kept at a sufficient pressure and follows a target pressure profile. Additionally, Col. 11 lines 60- 65 teaches a target profile being selected which includes an injection pressure parameter and programming the controller to meet the profile); 
wherein quantity and speed of plastic which is charged into the cavity are determined by alteration to the width of the injection opening (Col. 4 line 55- Col. 5 line 5, Col. 5 lines 31- 67 teach relating the pressure sensed to the melt flow rate. The melt flow rate is the volume of fluid which passes per unit time. The melt flow rate includes quantity and speed of plastic being charged into the cavity of the mold), and
wherein the width of the opening is adjustable stepwise between the closed position and the fully open position to a plurality of intermediate positions defined by the profile (Col. 4 lines 62- 65 and Fig. 14)
Col. 13 line 66- Col. 14 line 11 teach the positioning of the pin between cycles; Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions, in order to increase or decrease the rate of flow of the melt; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer; Col. 14 lines 26- 30, lines 45- 49, lines 62- 65 and Figs. 17- 18 teach the profile including data pairs of time and pressure values which represent the desired pressure sensed by the pressure transducer for the particular nozzle being profiled. Adjusting the pin position to intermediate positions to increase or decrease the flow and pressure based different target profiles for filling different sized cavities is interpreted as the intermediate positions being adapted based on changed requirements which are changed based on the specific injection molding cycles. Col. 6 lines 15- 27 teaches when a size of the cavity is constantly changing, a new program is chosen by the user corresponding to the new part to be formed which indicates that the changed requirements are adapted between injection molding cycles; Col. 14 lines 25- 30 specifically teaches different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle or to uniformly fill different sized sections of a single cavity which indicates that the changed requirements are adapted between injection molding cycles. Col. 16 lines 52- 53 teach the pressure transducer being located in the nozzle, manifold, or the cavity; Col. 21 lines 1- 23 and Fig. 30 teach an embodiment where the pressure transducer is placed in the mold cavity), and further comprising compression regulation for the injection opening via width of the injection opening by altering position of a needle valve of the injection Col. 11 lines 5- 7 and Fig. 17 teach a packing phase after an injection process where a reduction of pressure occurs; Figs. 14- 15 display the position of the valve pin being altered from the injection cycle to the end of the pack; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer).

Regarding claim 24, Kazmer teaches changed requirements relate to parameters in the cavity (Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions, in order to increase or decrease the rate of flow of the melt; Col. 12 lines 55- Col. 13 line 2 teach adjusting the pin position based on profile pressure values; Col. 14 lines 25- 30, lines 62- 65 and Figs. 17- 18 teach different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle to uniformly fill different sized sections of a single cavity which indicates that the intermediate positions are adapted to changed requirements between injection molding cycles; Col. 16 lines 52- 53 teach the pressure transducer being located in the nozzle, manifold, or the cavity; Col. 21 lines 1- 23 and Fig. 30 teach an embodiment where the pressure transducer is placed in the mold cavity).

Regarding claim 27, Kazmer teaches the profile being a pressure profile (Col. 5 lines 31- 67, Col. 11 lines 60- 65, Col. 12 line 55- Col. 13 line 38 teach the valve pin following a target pressure profile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12- 15, 23, and 25- 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/021235 A1 (“Dewar”) in view of USP 6514440 (“Kazmer”).
Regarding claim 12, Dewar teaches a method for regulating the filling of the at least one cavity (20) in an injection molding machine (10) (Figs. 1- 2 and [0028, 0043- 0044, 0051]), comprising
	Introducing a melt into a cavity (20) through an opening (22) which is selectively varied, wherein the width of the opening (22) is altered and set or fixed in a position between a closed position and a fully open position ([0028, 0031- 0032] and Figs. 1- 2 teach retracting and extending a valve pin 36 in order to block/allow melt flow), 
Further including charging of the cavity (20) ([0031] moving between retracted and extended position of valve pin) and monitoring the entry of the melt into and/or a melt front in 20) by means of sensor (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] teach monitoring the melt in the nozzle channel 18 and monitoring the melt in the cavity 20) and altering the width of the opening (22) in order to regulate the filing ([0031] moving between retracted and extended position of valve pin to block/allow melt flow), 
Wherein the opening (22) is a needle valve nozzle (22) in which the width of the opening (22) is determined by a needle (36) and at least one temperature sensor and/or pressure sensor is/are used in the cavity (20) in order to determine parameters of the melt (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] determines parameters of melt).
Dewar does not explicitly teach altering the width of the opening in order to regulate the filling to follow a profile by regulating the width of the injection opening during an injection-molding cycle; the width of the opening is adjustable stepwise between the closed positon and the fully open position to a plurality of intermediate positions; and wherein the plurality of intermediate positions are not fixed, but can be adapted to changed requirements between injection molding cycles.
Kazmer teaches altering the width of the opening in order to regulate the filling to follow a profile by regulating the width of the injection opening during an injection-molding cycle (Col. 5 lines 31- 67, Col. 11 lines 22- 36, Col. 12 line 55- Col. 13 line 38 teach sensing a pressure via a pressure transducer and adjusting a pin valve using an actuator 49 in order to mirror a target pressure and in this way a programmed target pressure for an injection cycle for a programmed part for each gate can is followed. Thus, during this controlling process, the pressure is kept at a sufficient pressure and follows a target pressure profile. Additionally, Col. 11 lines 60- 65 teaches a target profile being selected which includes an injection pressure parameter and programming the controller to meet the profile);
Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions; Col. 5 lines 31- 67 and Col. 12 lines 55- Col. 13 line 2 teaches adjusting the valve pin in accordance with a target position or load profile);
and wherein the plurality of intermediate positions of the profile are not fixed, are adapted to changed requirements between injection molding cycles (Col. 13 line 66- Col. 14 line 11 teach the positioning of the pin between cycles; Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions, in order to increase or decrease the rate of flow of the melt; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer; Col. 14 lines 26- 30, lines 45- 49, lines 62- 65 and Figs. 17- 18 teach the profile including data pairs of time and pressure values which represent the desired pressure sensed by the pressure transducer for the particular nozzle being profiled. Adjusting the pin position to intermediate positions to increase or decrease the flow and pressure based different target profiles for filling different sized cavities is interpreted as the intermediate positions being adapted based on changed requirements which are changed based on the specific injection molding cycles. Col. 6 lines 15- 27 teaches when a size of the cavity is constantly changing, a new program is chosen by the user corresponding to the new part to be formed which indicates that the changed requirements are adapted between injection molding cycles; Col. 14 lines 25- 30 specifically teaches different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle or to uniformly fill different sized sections of a single cavity which indicates that the changed requirements are adapted between injection molding cycles. Col. 16 lines 52- 53 teach the pressure transducer being located in the nozzle, manifold, or the cavity; Col. 21 lines 1- 23 and Fig. 30 teach an embodiment where the pressure transducer is placed in the mold cavity); and further comprising compression regulation for the needle valve nozzle position of the needle valve nozzle after an injection process or after switching to holding pressure in order to generate more or less compression upstream of the needle valve nozzle (Col. 11 lines 5- 7 and Fig. 17 teach a packing phase after an injection process where a reduction of pressure occurs; Figs. 14- 15 display the position of the valve pin being altered from the injection cycle to the end of the pack; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate a width which can assume intermediate positions as taught by Kazmer motivated by increasing or decreasing the rate of flow of the melt (Kazmer - Col. 4 lines 62- 65) which would provide greater and more precise control over a filling process of the cavity.

Regarding claim 13, Dewar does not explicitly teach the temperature/pressure sensors being positioned toward the end of a flow path of the melt in the cavity.
Kazmer teaches a pressures sensor (824, 826) positioned toward the end of a flow path of the melt in the cavity (5a, 5b) (Fig. 35 and Col. 24 line 31- Col. 26 line 8).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the position of the pressure sensors of Dewar to incorporate positioning at the end of the flow paths of the cavity as taught by Kazmer motivated by determining the time which it takes to Kazmer – Col. 25 line 40- Col. 26 line 8).

Regarding claim 14, Dewar teaches a temperature/pressure (132, 136) sensor being positioned in the vicinity of an ingate (Fig. 8 displays temperature sensor 132 and pressure sensor 136 near the ingate 114 which reads on these sensors being in the vicinity of the ingate).

Regarding claim 15, Dewar does not explicitly teach including monitoring a plurality of cavities in a corresponding manner which are aligned with one another.
Kazmer teaches monitoring a plurality of cavities (5a, 5b) in a corresponding manner which are aligned with one another (Figs. 34 and Col. 24 line 57- 67, Col. 25 line 61- Col. 26 line 16).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the apparatus of Dewar to incorporate multiple monitored cavities as taught by Kazmer motivated by reasons set forth in claim 12.

Regarding claim 23, Dewar does not explicitly teach the changed requirements relate to parameters in the cavity.
Kazmer teaches the changed requirements relate to parameters in the cavity (Col. 4 lines 62- 65 and Fig. 14 teach the valve pin can assume intermediate positions between the fully open and closed positions, in order to increase or decrease the rate of flow of the melt; Col. 12 lines 55- Col. 13 line 2 teach adjusting the pin position based on profile pressure values; Col. 14 lines 25- 30, lines 62- 65 and Figs. 17- 18 teach different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle to uniformly fill different sized sections of a single cavity which indicates that the intermediate positions are adapted to changed requirements between injection molding cycles; Col. 16 lines 52- 53 teach the pressure transducer being located in the nozzle, manifold, or the cavity; Col. 21 lines 1- 23 and Fig. 30 teach an embodiment where the pressure transducer is placed in the mold cavity).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate the changed requirements relating to parameters in the cavity as taught by Kazmer motivated by reasons set forth in claims 12- 13.

Regarding claim 25, Dewar teaches a method for regulating the filling of at least one cavity (20) in an injection-molding machine (10) (Figs. 1- 2 and [0028, 0043- 0044, 0051]), comprising
introducing a melt into a cavity (2) through an opening (22) which is selectively varied, wherein the width of the opening (22) is altered and set or fixed in a position between a closed position and a fully open position ([0028, 0031- 0032] and Figs. 1- 2 teach retracting and extending a valve pin 36 in order to block/allow melt flow), 
further including charging of the cavity (20) ([0031] moving between retracted and extended position of valve pin) and monitoring the entry of the melt into and/or a melt front in the cavity (2) by means of sensors (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] teach monitoring the melt in the nozzle channel 18 and monitoring the melt in the cavity 20) and 
altering the width of the opening (22) in order to regulate the filling ([0031] moving between retracted and extended position of valve pin to block/allow melt flow), wherein the opening is a needle valve nozzle (Figs. 9- 18 and [0066] teach the pin valve being a needle valve) in which the width of the opening is determined by a needle and at least one temperature sensor and/or pressure sensor is/are used in the cavity in order to determine Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] determines parameters of melt), and 
including regulating the width of the injection opening during an injection-molding cycle [0031, 0040], wherein 
said regulating is carried out automatically with the aid of mold internal pressure sensors and mold wall temperature sensors (Thermocouple 130/132 and pressure sensor 134/136 in Fig. 8 and [0040, 0049- 0050] teach monitoring the melt in the nozzle channel 18 and monitoring the melt in the cavity 20).
Dewar does not explicitly teach regulating the width of the injection opening during an injection molding cycle to follow a profile; and the profile is adapted automatically from cycle to cycle.
Kazmer teaches regulating the width of the injection opening during an injection molding cycle to follow a profile (Col. 5 lines 31- 67, Col. 11 lines 60- 65, Col. 12 line 55- Col. 13 line 38 teach the valve pin following a target pressure profile); and the profile is adapted automatically from cycle to cycle (Col. 13 line 66- Col. 14 line 11 teach the positioning of the pin between cycles; Col. 12 lines 55- Col. 13 line 65 teach adjusting the pin position based on profile pressure values, where, for example, when the target profile calls for an increase in pressure, the controller will cause the valve pin to move forward to increase the gap which increases material flow, which increases the pressure sensed by the pressure transducer; Col. 14 lines 26- 30, lines 45- 49, lines 62- 65 and Figs. 17- 18 teach the profile including data pairs of time and pressure values which represent the desired pressure sensed by the pressure transducer for the particular nozzle being profiled. Col. 6 lines 15- 27 teaches when a size of the cavity is constantly changing, a new program is chosen by the user corresponding to the new part to be formed which indicates that the regulating is adapted automatically from cycle to cycle; Col. 14 lines 25- 30, lines 62- 65 and Figs. 17- 18 teach different target profiles being desirable to uniformly fill different sized individual cavities associated with each nozzle to uniformly fill different sized sections of a single cavity which indicates that the regulating is adapted automatically from cycle to cycle).
Alternatively, assuming Kazmer does not teach adapting automatically form cycle to cycle (which the Examiner does not concede). The Court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Please see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III) for further details.
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate automatic adaptation between cycles as taught by Kazmer motivated by increasing the capabilities of the machine such that more differently sized cavities may be filled (Kazmer – Col. 6 lines 15- 27, Col. 14 lines 25- 30) and decreasing dependence on operators which reduces the possibility for user errors.

Regarding claim 26, Dewar does not explicitly teach the profile being a pressure profile.
Kazmer teaches the profile being a pressure profile (Col. 5 lines 31- 67, Col. 11 lines 60- 65, Col. 12 line 55- Col. 13 line 38 teach the valve pin following a target pressure profile).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Dewar to incorporate the pressure profile as taught by Kazmer motivated by reasons set forth in claims 12.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees with the Applicant’s arguments. Applicant has construed the Kazmer reference far too narrowly. The argued independent claims require (1) altering the width of the opening in order to regulate the filling in accordance with a profile, where the width of the opening is determined by sensors; and (2) the width of the opening being adjustable in a stepwise fashion between closed, intermediate, and open as defined by the profile, wherein the intermediate positions of the profile are not fixed, and are adapted the changed requirements between injection molding cycles. Col. 5 lines 31- 44 of Kazmer teaches sensing a pressure and comparing the sensed pressure to a programmed target profile and a programmed target pressure profile for an injection cycle for a particular party being followed by the valve pin. Col. 6 lines 15- 27 of Kazmer teaches when a size of the cavity is changing, a new program (which includes a new profile) is chosen by the user corresponding to the new part 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744